Notice of Pre-AIA  or AIA  Status The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 08/17/2022 has been entered. Claims 1, 3, 5-13, 15-22 are now pending in the application. Claim 1 has been amended and claims 21-22 were canceled by the Applicant. Claims 1, 3 and 5-6 are found allowable. Non-elected claims 3-13 and 15-20 are canceled by Examiner’s amendment (see below). 

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Kathryn Chi reg. #78050, Agent of record  at 503-754-5406 on 08/26/2022 (see attached interview summary).

Amendment
	The claims are amended as follows:

	Claims 7-13. (Canceled)
	Claims 15-20. (Canceled)


Allowable Subject Matter

Claims 1, 3, 5 and 6 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	
Regarding independent claim 1, the closest cited prior art of Terraciano teaches (see Figs. 1-6) a method (e.g. method and apparatus for spatially separating beams with different wavelengths, see  Abstract, col. 5;50:67 col. 6;1:67]), comprising:
passing polarized source light through a first prism (Figs. 1 and 5; prism e.g. 38, col. 3:; “A second harmonic generator SHG, for example, a LBO nonlinear crystal, is provided in optical communication with the IR beam which has a vertical polarization” e.g. col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams”; examiner note — IR beam is a polarized source having vertical polarization that passes through prism e.g. 38), the polarized source light including second-harmonic generation (SHG) light and fundamental light and separating the SHG light from the fundamental light (e.g. as depicted in e.g. Figs. 1 and 5; col. 7; 10:12,  “a pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams); and
passing the separated SHG light through a second prism (e.g. see col. 7 lines 29-33 “As can be seen in FIG. 5 the UV beam is refracted by prism 38 along with some of the IR and second harmonic beam with different angles which separates the beams, the beams are directed to prism 40 where the beams are further refracted”); and 
receiving the SHG light downstream of the first prism, the second prism (as Terraciano discloses see Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65, as e.g. SHG beam is received by prism compartment and/or propagation section 32, as the pair of prisms 38 and 40 is located in the prism compartment, along the UV beam path to spatially separate the UV, infrared, and second harmonic beams). As noted Terraciano is silent about passing the SHG light through a spatial filter following passing the SHG light through the second prism (e.g. 40, Figs. 1-5), and receiving the SHG light at a detector downstream of the first prism, the second prism (i.e. e.g. downstream from prisms 38, 40), and the spatial filter.  However, Ellis further teaches comprising passing the SHG light through a spatial filter following passing the SHG light (as depicted in Fig. 9, paragraphs [0070, 0083] as SHG beams 960 and 961 that are passed and filtered by spatial filter 921), and receiving the SHG light at a detector downstream of the spatial filter (as depicted in Fig. 9, paragraphs [0070, 0083], as SHG beams 960 and 961 that are filtered by spatial filter 921 to leave SHG beam 962 that is then filtered and detected by detector 922). Hence Ellis teaches passing the SHG light through a spatial filter following passing the SHG light as it enables wavelength filtering that allows only the SHG light to pass through (paragraph [0069]), and receiving the SHG light at a detector downstream of the spatial filter as it enables producing data that is sent to data processor 826, where the data may be stored and processed (paragraphs [0067, 69]). Thus Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of spatial separator invention of Terraciano to include passing the SHG light through a spatial filter following passing the SHG light, and receiving the SHG light at a detector downstream of the spatial filter according to the teaching from Ellis for the purpose of having wavelength filtering that allows only the SHG light to pass through such spatial filter (see Ellis, [0069]), and in order to produce data [corresponding to SHG light] that is sent to data processor 826, where the data may be stored and processed (e.g. see Ellis, [0067]). 
Further Terraciano teaches (see Figs. 1-5) after passing the SHG light through the second prism, to passing the SHG light through the spatial filter and receiving the SHG light at the detector (as passing SHG through prisms 38, 40, e.g. Fig. 1 and 5, col. 7 lines10-12, col. 6 lines 12-65 and due to combination with Ellis passing through spatial filter 921 and detected by detector 922, paragraphs [0067, 69-70, 83]), but is silent passing the SHG light through a third prism prior to spatial filter and receiving at detector. 
However, Richman teaches in the same field of invention of Apparatus And Methods For Using Achromatic Phase Matching At High Orders Of Dispersion (See e.g. Figs. 5-10, Title, Abstract, col. 1 lines 15-24, col. 5 line 29-col. 6 line 41, col. 7 line 15-54, col. 8 line 7-col. 9 line 20) and further teaches passing the SHG light through a third prism prior to spatial filter and receiving at detector (i.e. as SHG light is passed through third prism as additional prism 509 to 511,512, before the passing through spatial filter as telescope and detecting on CCD array detector, col. 7 line 15-54, col. 8 line 7-col. 9 line 20, as depicted in Fig. 5, providing that required dispersion is achieved with matching dispersion angles and to similarly coalign the output rays/beams see col. 5 line 29-35, col. 7 line 15-54).Hence as noted previously it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the method and apparatus for spatial beam separation of Terraciano and Ellis,  according to teachings of Richman to include additional third prism, before the spatial filter and detector, in order to provide that the required dispersion is achieved with matching dispersion angles and to similarly coalign the output rays/beams, (see Richman e.g. col. 5 line 29-35, col. 7 line 15-54).

However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a method including the specific arrangement wherein the SHG light is passed directly through each of the first prism, the second prism, and the third prism, and then directly passed from the third prism through the spatial filter, in combination with all other claimed limitations of claim 1. 

With respect to claims 3, 5 and 6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872